 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NAHID GHULAM DASTAGIR,                            No. 2:19-cv-1454-EFB
12                       Plaintiff,
13            v.                                        ORDER TO SHOW CAUSE
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18           The court previously approved the parties’ second stipulation to extend the date for

19   plaintiff to file her motion for summary judgment and ordered plaintiff to file the motion by

20   March 11, 2020. ECF No. 16. The deadline has passed, and plaintiff has failed to file her motion

21   for summary judgment. Local Rule 110 provides that failure to comply with the Local Rules

22   “may be grounds for imposition by the Court of any and all sanctions authorized by statute or

23   Rule or within the inherent power of the Court.”

24           Accordingly, good cause appearing, it hereby ORDERED that:

25           1. Plaintiff shall show cause, in writing, no later than April 13, 2020, why sanctions

26   should not be imposed for failure to timely file a motion for summary judgment.

27           2. Plaintiff shall file her motion for summary judgment by no later than April 13, 2020.

28   /////
                                                        1
 1          3. Failure of plaintiff to comply with this order will result in dismissal of this action for
 2   lack of prosecution and/or failure to comply with court orders.
 3          So Ordered.
 4   DATED: March 30, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
